PER CURIAM.
Stanley and Rose Spitzer appeal the district court’s order granting summary judgment to Defendant in this action alleging violations of the Fair Credit Report Act. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Spitzer v. Trans Union, LLC, 140 F.Supp.2d 562 (E.D.N.C.2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.